NATHANIEL K. JONES,
concurring.
Upon reconsideration of the procedural issue presented by this appeal, I am in substantial agreement with the majority’s result. I write separately, however, to emphasize that our decision to avoid the merits of this case is not in any way based upon the doctrine of exhaustion.
28 U.S.C. § 2254 generally requires a prisoner to exhaust available state remedies before proceeding in federal court. Under Ohio Rev.Code Ann. § 2953.21(A) (1975), petitioners may not raise claims in state court which could have been litigated before judgment or on direct appeal. See Keener v. Ridenour, 594 F.2d 581 (6th Cir.1979). Because Lockett’s substantial constitutional challenge to the jury instructions might have been raised at trial or on direct appeal, she is now unable to avail herself of any “state corrective process.” Lockett, therefore, has fully exhausted her state remedies in regard to her constitutional challenge to the state court’s jury instructions. The exhaustion doctrine, thus, does not preclude us from addressing Lockett’s contention that those instructions unconstitutionally shifted to her the burden of proving the essential element of “intent” in the crime of aggravated murder. See Ohio Rev.Code Ann. § 2903.01.